Title: From George Washington to Paul Revere et al., 24 April 1797
From: Washington, George
To: Revere, Paul

 

Brothers,
Mount Vernon 24th April 1797

I am sorry that the enclosed answer to the Affectionate Address of the Grand lodge of Ancient, Free and accepted Masons, of the Commonwealth of Massachusetts—transmitted under your Signatures—should appear so much out of season; but from the lapse of time between the date & reception of the Address (from what cause I know not) it was not to be avoided, and is offered as an apology for the delay. With brotherly Affection I am always Yours

Go: Washington

